186 S.E.2d 609 (1972)
13 N.C. App. 634
STATE of North Carolina
v.
Willie Frank McCLURE.
No. 7218SC146.
Court of Appeals of North Carolina.
February 23, 1972.
*610 Atty. Gen. Robert Morgan, by Asst. Atty. Gen. Eugene Hafer, for the State.
Asst. Public Defender D. Lamar Dowda, for defendant-appellant.
PARKER, Judge.
Since defendant pleaded guilty, this appeal presents for review only the question whether error appears on the face of the record proper. State v. Roberts, 279 N.C. 500, 183 S.E.2d 647. None does, and defendant's counsel so concedes.
The brief of the Attorney General points out that the first count in the bill of indictment in Case No. 71CR38916, which charged the offense of felonious larceny, was defective in that it failed to allege the name of the owner of the property stolen, citing State v. McKoy, 265 N.C. 380, 144 S.E.2d 46. This defect, however, is immaterial, since defendant did not plead guilty and no judgment was imposed with respect to the offense charged in the first count of that bill. In that case he pleaded guilty only to the offense charged in the second count of the bill, receiving stolen property knowing the same to have been stolen. In a prosecution for receiving stolen goods, it is not essential that the indictment state the names of those from whom the goods were stolen. State v. Brady, 237 N.C. 675, 75 S.E.2d 791.
We have carefully examined the entire record and find
No error.
MALLARD, C. J., and MORRIS, J., concur.